PER CURIAM.
Appellant, Cathy Johnson, former wife, challenges the trial court order that denied her efforts to modify a final judgment of dissolution in regard to the paternity of the child of the marriage, Chelsea Ryan Davis Pellegrino. We affirm insofar as the order appealed resolved the issue of paternity as that issue was determined in the final judgment. Appellee, Larry Pellegrino, former husband, concedes and we agree that appellant’s efforts to modify child custody or visitation matters on the basis of issues other than the paternity of the child remain pending.
Affirmed.
CAMPBELL, A.C.J., and BLUE and LAZZARA, JJ., concur.